IN THE SUPREME COURT OF THE STATE OF NEVADA


                PETER JASON HELFRICH,                                      No 67005
                Petitioner,
                vs.
                                                                           FILED
                THE FIFTH JUDICIAL DISTRICT                                MAR 1 7 2016
                COURT OF THE STATE OF NEVADA,
                                                                         TRACIE K. UNDEMAN
                IN AND FOR THE COUNTY OF NYE,                         CLERWFAUPREME COURT

                Respondent.                                           BY     •Y
                                                                            DEPUTY CLERK U
                PETER JASON HELFRICH,                                      No. 68539 V
                Petitioner,
                vs.
                THE FIFTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF NYE,
                Respondent.

                                     ORDER DENYING PETITIONS
                            These are pro se petitions for a writ of mandamus. Petitioner
                seeks an order directing the district court to grant his request to withdraw
                appointed counsel and represent himself in his postconviction proceeding.
                Without deciding upon the merits of any claims raised in the documents
                submitted in this matter, we decline to exercise our original jurisdiction.
                See NRS 34.160; NRS 34.170. Accordingly, we
                            ORDER the petitions DENIED.




                                          , J.
                Saitta                                    Pickering

                cc: Hon. David R. Gamble, Senior District Judge
                     Peter Jason Helfrich
SUPREME COURT        Attorney General/Carson City
     OF
   NEVADA            Nye County Clerk
(01 1047A
                                                                                             - O192